Citation Nr: 0615332	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  94-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1979 to March 
1985. This matter comes on appeal from a July 1993 rating 
decision by the Newark VA Regional Office, which increased 
the evaluation for the disability at issue from 10 percent to 
20 percent as of May 13, 1993. In July 1999, the assigned 
evaluation was further increased to 40 percent, effective 
December 9, 1998.


FINDING OF FACT

Residuals of a low back injury include complaints of constant 
low back pain radiating to the feet, aggravated by heavy 
lifting and prolonged standing and sitting, limitation of 
motion, and a mild disc bulge at L4-5, without associated 
neuropathy.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a low back injury are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5295 
(prior to September 26, 2003), Code 5237 (effective September 
26, 2003) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
October 2002, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The October 2002 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in July 1993.  Notice fully complying with the provisions of 
the VCAA was not provided to the veteran until October 2002.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
July 1993 adjudication.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  VA examinations to address the question at issue have 
been obtained. For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary 
to establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds that this 
constitutes harmless error.  


Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The United States Court of Appeals for Veterans Claims 
(Court) has held consideration should be given to functional 
loss due to pain as provided in 38 C.F.R. § 4.40.  The Court 
noted 38 C.F.R. § 4.40 required a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the Court held that diagnostic codes based 
solely on range of motion do not subsume 38 C.F.R. § 4.40 or 
4.45.  They ruled that 38 C.F.R. § 4.14 which forbids 
pyramiding does not rule out consideration of higher ratings 
based on a greater limitation of motion due to pain on use 
including during flare-ups.  The Court ordered the Board to 
apply the provisions of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint 
in increased ratings cases.  

Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
38 C.F.R. §§ 4.45, 4.59.  In Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) the Court noted that Section 4.40 
recognizes that "functional loss" may be caused by pain "on 
use" or a "limitation of flexion" and that functional loss 
caused by either factor should be compensated at the same 
rate. 

Lumbosacral strain was, prior to September 26, 2003, 
evaluated as follows: Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, 40 percent; With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, 20 percent; With 
characteristic pain on motion, 10 percent; With slight 
subjective symptoms only, noncompensable. 38 C.F.R. § 4.71a, 
Code 5295.
 
Additionally, under the old criteria, Diagnostic Code 5292 
allowed for a 10 percent rating with slight limitation of 
motion of the lumbar spine.  A 20 percent rating was 
warranted with moderate limitation of motion of the lumbar 
spine.  A 40 percent rating was warranted with severe 
limitation of motion of the lumbar spine.

Effective September 26, 2003, VA revised the criteria for 
evaluating all disabilities of the spine. The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.


Analysis

The veteran essentially maintains that his service-connected 
low back disability is more disabling than reflected by the 
current 40 percent evaluation. In reaching its decision, the 
Board has reviewed all of the pertinent evidence of record, 
to include service medical records, the reports of several 
post-service VA examinations, most recently in December 1998 
and March 2003, private treatment records, and the 
transcripts of personal hearings conducted at the RO in June 
1994 and October 1998 and at the Board in August 2002.

Initially, the Board observes that the issue of an effective 
date prior to December 9, 1998, for a 40 percent evaluation 
for the residuals of a low back injury was denied by the 
Board in December 2002. This decision was not appealed and is 
final. 38 U.S.C.A. § 7104. The present decision will 
therefore address the propriety of an evaluation of an 
evaluation greater than 40 percent after December 1998.


Residuals of a low back injury were previously rated under 
former Diagnostic Code 5295.  Under the old Diagnostic Code 
5295, a 40 percent rating was assigned with severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating was 
the highest rating available under this Diagnostic Code. As 
noted above, under the old Diagnostic Code 5292, limitation 
of motion of the lumbar spine was assigned a 40 percent for 
severe limitation of motion.  A 40 percent rating was the 
highest rating available under this Diagnostic Code. Thus, a 
rating in excess of 40 percent is not available under the 
previous version of either of these Diagnostic Codes.

Under the revised regulations, a 50 percent rating is not 
warranted unless there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is not warranted 
unless there is unfavorable ankylosis of the entire spine.  
The medical evidence of record, including the two VA recent 
examination reports and private treatment records, contain no 
evidence of ankylosis of the entire thoracolumbar spine to 
warrant a 50 percent rating under the revised diagnostic 
codes for rating spinal disabilities. 

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
that suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 40 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the March 2003 examination 
reports reflect no pain on motion.  The provisions of 38 
C.F.R. § 4.40 do not apply when a veteran is already rated at 
the maximum rating for limitation of motion.  Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  

With regard to rating the disability under the criteria for 
intervertebral disc syndrome, as detailed above, a rating in 
excess of 40 percent is not warranted in the absence of 
objective evidence of ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes as defined by regulations, 
or pronounced, persistent neurologic symptoms with little 
intermittent relief.  There is no persuasive evidence that 
there is additional functional loss due to pain, weakness, 
fatigue, or incoordination so as to meet the criteria for a 
rating in excess of 40 percent under either the old or new 
rating criteria for intervertebral disc syndrome. The recent 
VA examination and treatment records has not associated any 
neurological deficit with his service-connected low back 
injury residuals, including the mild disc bulge at L4-5. The 
Board specifically notes that the March 2003 VA examination 
report makes no mention of any weakness, fatigue or 
incoordination in active range of motion testing.

Finally, the Board has considered the veteran's testimony 
concerning the problems he has experienced because of his 
right fibula condition. His testimony alone, however, is 
insufficient to support an initial award greater than 40 
percent.  Although it is undisputed that a lay person such as 
the veteran is competent to offer evidence as to facts within 
his personal knowledge, such as the occurrence of an in-
service injury, or symptoms, without the appropriate medical 
training or expertise, he is not competent to render an 
opinion on a medical matter, such as, in this case, the 
extent of the functional impairment of due to the service-
connected low back disability.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Hence, any lay assertions in 
this regard have limited probative value.

Accordingly, based on the assessment of the veteran's 
condition by the VA examiner and the remainder of the 
evidence of record, the Board concludes that there is no 
basis for an increase in the 40 percent evaluation now 
assigned for the residuals of a low back injury. The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Code 5295 (prior to September 26, 2003), Code 5237 (effective 
September 26, 2003).


Finally, the Board has also considered a higher 
extraschedular rating for the service-connected low back 
disability under 38 C.F.R. § 3.321, but finds that this 
condition is not manifested by symptoms that are so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  As of March 2003, the veteran was employed as a 
truck driver and it was specifically recorded that he had no 
problem completely his daily activities. 38 C.F.R. § 3.321 
(2005).


ORDER


A rating in excess of 40 percent for residuals of a low back 
injury is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


